Exhibit 10.85

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (the “Agreement”) is made this 7th
day of August, 2018 (the “Execution Date”), by and among Rockwell Medical, Inc.
(“Rockwell” or the “Company”), Robert Chioini (“Chioini”), Thomas Klema
(“Klema”), Patrick Bagley (“Bagley”), and Ronald Boyd (“Boyd”). Rockwell,
Chioini, Klema, Bagley and Boyd are together referred to herein as the “Settling
Parties”. Benjamin Wolin (“Wolin”), Mark Ravich (“Ravich”), John Cooper
(“Cooper”), Robin Smith (“Smith”) and Lisa Colleran (“Colleran”) (Wolin, Ravich,
Cooper, Smith, and Colleran are collectively referred to as the “Director
Defendants”) are also executing this Agreement, but only with regard to the
obligations in Paragraphs 5, 12, 13 and 17.

WHEREAS, Chioini and Klema filed a lawsuit against Rockwell and the Director
Defendants in the Eastern District of Michigan, and Rockwell filed its
Counter-Complaint against Chioini and Klema and its Third-Party Complaint
against Bagley and Boyd, which lawsuit is currently pending as case number
2:18-cv-11884-LJM-RSW (the “Litigation”);

WHEREAS, Rockwell filed a lawsuit against Chioini and Klema in the Circuit Court
for the County of Oakland, State of Michigan, bearing case number 2018-165893-CB
(the “Oakland County Litigation”). That lawsuit was dismissed and closed on July
17, 2018, and all claims between the Settling Parties were consolidated in the
Litigation;

WHEREAS, the Settling Parties desire to reach a full, final and complete
resolution of the Litigation, the Oakland County Litigation, and other claims or
potential claims  against  one another on the terms set forth herein.

THEREFORE, in consideration of the mutual conditions and covenants contained in
this Agreement, and for other good and valuable consideration, the sufficiency
and receipt of which is

 



*Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 

 

hereby acknowledged, the Settling Parties agree as follows:

1.         Settlement Payments.

a.           Initial  Payments.     Simultaneously  with  execution  of  this
Agreement, Rockwell will pay $500,000 by wire transfer to the IOLTA account of
The Miller Law Firm, P.C. for the benefit of Chioini, Klema, Bagley, and Boyd.
Simultaneously with execution of this Agreement, Rockwell will pay also pay
$30,000 to Boyd by wire transfer to an account identified by Boyd.

b.           Subsequent Payments.  On the first day of each month beginning
effective May 24, 2018, for twelve (12) consecutive months, Rockwell will pay by
wire transfer to the IOLTA account of The Miller Law Firm, P.C. the monthly
amount of  $83,333.33 (for a total of $1,000,000 over this period), with such
payments being made for the benefit of Chioini, Klema, Bagley, and Boyd.
Contemporaneous with the execution of the Settlement Agreement, the Rockwell
shall pay by wire transfer to the IOLTA account of The Miller Law Firm, P.C. the
first three monthly installments.

c.            Division of Payments.   Chioini, Klema, Bagley, and Boyd will
determine amongst themselves how to allocate the payments made under Paragraphs
1.a and 1.b between themselves (with the exception of the $30,000 payment to be
made directly to Boyd). Rockwell shall have no responsibility or liability with
respect to any such allocation.

d.           No Withholding / Setoff.   The Settling Parties agree that  the
payments contemplated in Paragraphs 1.a. and 1.b. (the “Payments”) will not be
offset with any withholding and will be paid outside of Rockwell payroll.
Chioini, Klema, Bagley and Boyd will each be





2

--------------------------------------------------------------------------------

 

 

 

individually responsible for any taxes due with respect to the Payments to them.
In addition, the Settling Parties agree that Rockwell will not setoff any of the
Payments, except to the extent that Rockwell has a judgment against Chioini,
Klema, Bagley or Boyd.

2.         Equity Awards.

a.           Stock Options.   Any unvested Rockwell stock options currently held
by Chioini, Klema, Bagley, or Boyd that were scheduled to vest on October 2,
2018 will be accelerated and deemed to have vested on the Execution Date.
Notwithstanding any other agreement between the Settling Parties, Chioini,
Klema, Bagley, and Boyd may exercise any Rockwell stock options at their sole
discretion, but consistent with their and Rockwell’s legal obligations, for cash
that are vested as of the Execution Date up until May 24, 2020 (unless such
options expire sooner pursuant to the 10-year term established at the time of
issuance), at which time all such options (to the extent not previously
exercised) will expire and thereafter be unexercisable. Rockwell will cooperate
with the exercise of any such options under its usual terms and conditions,
including permitting the use of broker assisted cashless exercise as permitted
in the stock option agreements and or the 2007 Long Term Incentive Plan
document, and pursuant to customary timeframes for similar elections and not
greater than five (5) business days from the date of notice. The Company and
Director Defendants will not take any action, or fail to take any customary,
lawful action that would result in impeding Chioini’s, Klema’s, Bagley’s, or
Boyd’s exercise of their equity rights with regard to the Company.

b.           Restricted Shares.  Chioini currently holds rights to 245,000
shares of restricted shares of Rockwell common stock and Klema currently holds
rights to 68,000 restricted shares of Rockwell common stock, subject to vesting
based on various Company performance metrics (collectively, the “Restricted
Stock”).  Simultaneously with execution of this Agreement,





3

--------------------------------------------------------------------------------

 

 

 

the Restricted Stock rights are terminated and forfeited. Chioini and Klema will
execute a document in the form attached as Appendix A, authorizing the
cancellation and return of the Restricted Stock in accordance with this
Paragraph 2.b.

3.         Resignation.   Simultaneously with execution of this Agreement, each
of Chioini and Boyd hereby resign, effective as of the Execution Date, from the
Rockwell Board of Directors. Each of Chioini, Klema, Bagley and Boyd represent
that, following execution of this Agreement, they each hold no position with the
Rockwell Entities (as defined in Paragraph 4). Simultaneously with execution of
this Agreement, Chioini and Boyd each will execute, and provide to Rockwell, the
resignation letters (the “Resignations”) attached as Appendix B, which
resignation letters will not be deemed confidential under Paragraph 12, below.

4.         Non-Participation and Standstill.

a.            From the Execution Date through December 31, 2023, none of
Chioini, Klema, Bagley, and Boyd will directly or indirectly attempt to
participate in the management or operations of Rockwell or its affiliates or
subsidiaries (the “Rockwell Entities”) (other than passively holding or selling
shares of Rockwell Common Stock) including by directly or indirectly
communicating with the Rockwell Entities or their respective directors,
officers, employees, agents, vendors, customers, auditors, or affiliates, except
that they may communicate directly with the Chairman of Rockwell’s Board of
Directors.

b.            From the Execution Date through December 31, 2023, none of
Chioini, Klema, Bagley, and Boyd will (directly or indirectly): (i) seek
election to Rockwell’s Board of Directors; (ii) engage in any proxy contest
regarding the Company; (iii) submit any shareholder proposal or nominee; (iv)
participate in litigation against any Rockwell Entities or their respective
directors, officers, employees and agents (except to the extent that Chioini,
Klema, Bagley or





4

--------------------------------------------------------------------------------

 

 

 

Boyd are named parties in that litigation) or pursue claims against the Rockwell
Entities or their respective directors, officers, employees, or agents except
for allegedly tortious actions taken by those directors, officers, employees, or
agents that are taken outside of their roles as director, officer, employee or
agent and do not otherwise relate to those roles; (v) enter any of the Rockwell
Entities’ facilities; or (vi) do anything other than passively hold shares of
Rockwell Common Stock. None of Chioini, Klema, Bagley, and Boyd will solicit or
encourage third parties (including Rockwell shareholders) to bring claims
against the Rockwell Entities or their respective directors, officers, employees
and agents.

5.         Non-Participation.   The Rockwell Entities and Director Defendants,
on the one hand, and Chioini, Klema, Bagley, and Boyd, on the other hand, will
not directly or indirectly participate in litigation against the other , or
solicit or encourage third parties to do so, except to the extent that: (i) any
of the Parties or the Director Defendants are a named party in that litigation;
(ii) the litigation is to enter an arbitration award to enforce this Agreement
or the litigation is in aid of arbitration; or (iii) the litigation results from
future unlawful action by the Parties. Notwithstanding the foregoing, nothing in
this provision would prevent the parties from engaging in arbitration as
contemplated by Paragraph 17, below,

6.       Company  Communication.   Chioini, Klema, Bagley, or Boyd will not
communicate, directly or indirectly, with the Rockwell Entities and shall only
communicate with the Chairman of Rockwell’s Board of Directors. None of Chioini,
Klema, Bagley, and Boyd will directly or indirectly contact Nasdaq Stock Market
representatives or any government or regulatory agencies on behalf of, or
purporting to be on behalf of, the Company.

7.         Cooperation.  Chioini, Klema, Bagley, and Boyd each agree to
reasonably cooperate with Rockwell in any investigation by the Company including
investigations relating to:





5

--------------------------------------------------------------------------------

 

 

 

(i) any whistleblower complaint made by Chioini or Klema; (ii) any Rockwell
shareholder demand relating to a period during which Chioini, Klema, Bagley
and/or Boyd served as officers and/or directors of the Company; (iii) the
circumstances surrounding the resignation of Plante Moran PLLC as the Company’s
registered independent public accounting firm; or (iv) any other regulatory
matter or shareholder litigation relating to a period during which Chioini,
Klema, Bagley and/or Boyd served as officers and/or directors of the Company.
Chioini, Klema, Bagley, and Boyd’s cooperation will include: (i) the return,
within three days of the Execution Date, of all Company documents and property,
including laptops, paper documents and portable hard drives or other devices
containing Company documents and property, and (ii) their making themselves
available to answer questions from Rockwell and Rockwell’s counsel. Absent the
Company’s request, Chioini, Klema, Bagley, and Boyd each will not otherwise
directly or indirectly involve themselves in such Company-led investigation.

8.         Third-Party Notification.

a.           SEC Notification.   Chioini and Klema will notify the U.S.
Securities and Exchange Commission (“SEC”) (with a copy to the Company) that
they have settled the Litigation and the Oakland County Litigation.

b.           Orofino Notification.   Chioini and Klema will send a letter (with
a copy to the Company) to Sandra Orofino, notifying her that they have settled
the Litigation and the Oakland County Litigation and stating that they do not
believe that the continued pursuit of Orofino’s shareholder demand, dated May
18, 2018, or the costs of the Company responding thereto, is in the best
interest of the Company.

c.            Press  Release  /  8-K.   Promptly following  execution of this
Agreement, Rockwell will issue a press release announcing the entry into this
Agreement, in substantially  the





6

--------------------------------------------------------------------------------

 

 

 

form attached hereto as Appendix C. Additionally, within four business days
following the execution of this Agreement, the Company will file with the SEC a
Current Report on Form 8-K, in substantially the form attached hereto as
Appendix D. All other public statements regarding this Agreement or its terms
will be subject to Paragraph 12, below.

9.         No Restriction on Regulatory Cooperation.    Nothing in this
Agreement prohibits or in any way restricts a Party from providing information
to the SEC or any other government regulator regarding possible violations of
law or otherwise cooperating in any inquiry or investigation at that regulator’s
request. A Party is not required to obtain prior authorization from any other
party prior to providing such information to a government regulator or
cooperating with a government regulator’s request.

10.       Indemnification. Rockwell acknowledges that its obligation to
indemnify Chioini, Klema, Bagley, or Boyd, including from against any claims
brought by any shareholders of Rockwell Medical, Inc., or any third-party
contribution claims brought by Carson Fischer, P.L.C. (“CF”) against Bagley and
Boyd in a suit originally filed by the Company against CF alleging damages for
CF’s conflict of interest in the current litigation, is governed by the terms of
Rockwell’s Bylaws and Indemnification Agreements between the Company and
Chioini, Klema, Bagley, or Boyd. Notwithstanding the foregoing, or any other
obligation to indemnify in any agreement, Bylaw, statute, or common law,
Rockwell will not be required to indemnify Chioini, Klema, Bagley, or Boyd for
any fees, costs, penalties, fines or other monetary obligations imposed by the
SEC or any other governmental agency that are attributed to Chioini’s or Klema’s
unlawful conduct.

11.       Prior
Agreements.    Chioini’s  and  Klema’s  Employment  Agreements  with the Company
were terminated and discharged no later than May 24, 2018. Notwithstanding
anything





7

--------------------------------------------------------------------------------

 

 

 

in this Agreement to the contrary: (i) Chioini and Klema each will continue to
comply with the terms of their Employee Confidentiality, Assignment of
Inventions, Non-Interference and Non- Competition Agreement (attached as
Appendix E; originally attached as Exhibit B to Chioini’s and Klema’s Employment
Agreements), which terms are expressly preserved and incorporated by reference
herein (the “Confidentiality Agreement”) and (ii) any Indemnification
Agreements, or other indemnification obligations under contract or law, between
Rockwell Medical Inc. and any of Chioini, Klema, Bagley or Boyd shall continue
to apply, except as modified pursuant to Paragraph 10.

12.    Confidentiality and Non-Disparagement.

a.           Agreement Confidentiality.  The terms of this Agreement are
confidential and shall not voluntarily be disclosed by the Parties or Director
Defendants or any of their representatives to any third party, except as
contemplated herein.

b.           Company Documents / Information.  Chioini, Klema, Bagley, and Boyd
each will keep confidential and will not disseminate confidential and
proprietary documents and other information that they acquired in their
positions as directors, officers, or employees of the Company.

c.            Other Documents / Information:        The Company and the Director
Defendants, and any of their representatives, agents, and attorneys, will keep
strictly confidential and will not disseminate in any manner any of the [***]
referenced in, relating to, or similar to [***] or any [***] or other documents
or information located on the Company server, Company computers, in the
Company’s possession or control, or on the Company premises, whether in
electronic or other form.

d.           Permissible Disclosures.  Notwithstanding anything to the contrary
in this





8

--------------------------------------------------------------------------------

 

 

 

Agreement, this provision does not limit the Parties from: (i) disclosing
otherwise confidential materials (including those detailed in this  Paragraph
12) to their attorneys, accountants and tax preparers to the extent that those
representatives also agree to maintain the confidentiality of the materials and
the terms of this Paragraph 12 or (ii) making any disclosure required to enforce
this Agreement, as otherwise expressly allowed under this Agreement, or required
to be disclosed by law or regulation. To the extent that disclosure of
information governed by this Paragraph 12 may be required by law or regulation,
it shall be made only after prior written notice has been provided to the other
Parties and the other Parties have had a reasonable opportunity to, at such
Party’s sole cost and expense, object to such disclosure and if necessary seek a
protective order. In addition, to the extent a Party is required to provide a
copy of this Agreement to the SEC, it will request confidential treatment under
Section 24 of the Securities and Exchange Act of 1934.

e.            Non-Disparagement.  The Settling Parties, Rockwell, Rockwell
Entities, and Director Defendants agree that they shall refrain from defaming,
disparaging, impugning or making any harmful statements of any kind (including
via social media, including Facebook, Twitter and Internet message boards)
concerning the reputation, character, products, technology or business of one
another, together with any and all of their members, officers, directors,
agents, partners, attorneys, servants, employees, predecessors, successors,
assigns and/or any other representatives except to mental health professionals,
or upon compulsion of law, regulation, or to governmental authorities or process
of subpoena (in which case, such statements shall be permitted solely to the
extent required).





9

--------------------------------------------------------------------------------

 

 

 

f.            Materiality. The provisions of this Paragraph 12 are material
terms of the Agreement. The failure to enforce the provisions of Paragraph 12 of
this Agreement with respect to any particular instance(s) of breach, or to
pursue any and all remedies in respect to any breach of Paragraph 12 of the
Agreement, shall not be considered a waiver of these provisions or of the right
to enforce them. The Parties and Director Defendants recognize that the breach
of this Paragraph 12 could have severe and substantial legal consequences,
including irreparable injury.

13.       Mutual Releases.

a.           Chioini/Klema/Bagley/Boyd Release.   Each of Chioini, Klema,
Bagley, and Boyd, on their own behalf and on behalf of their heirs, successors,
and assigns, releases, remises, acquits, forever discharges, and covenants not
to sue (as a full settlement and as an accord and satisfaction), Rockwell (and
each of its current and former officers, directors, employees, attorneys,
agents, representatives, divisions, affiliated entities, subsidiaries, related
entities, parents, heirs, beneficiaries, successors, trustees, executors, and
assigns) and the Director Defendants from any and all claims, however
denominated, and manners of action, causes of action, suits, debts, obligations,
choses in action, contracts, torts, covenants, claims, rights of contribution
and/or indemnification, rights of subrogation, sums of money, judgments,
executions, liabilities, damages, interest, fees, costs, expenses, demands and
rights whatsoever, contingent or non-contingent, in law or in equity, known or
unknown, suspected or unsuspected, previously existing, or existing as of the
date of this Settlement Agreement (including, without limitation, the Litigation
and the Oakland County Litigation) (collectively, “Claims”), except excluding
any Claims arising from or relating to the obligations in this Settlement
Agreement.

b.         Chioini/Klema ADEA Release. Chioini and Klema acknowledge that their
release of Claims shall include a release of all Claims arising under the Age
Discrimination in Employment





10

--------------------------------------------------------------------------------

 

 

 

Act and the Older Worker Benefit Protection Act (collectively, “ADEA”). Chioini
and Klema  have been provided up to 21 days (which may be waived) to consider
the release of ADEA Claims under in this Paragraph 13.b and shall have a period
of seven days from the Execution Date to revoke their release of ADEA Claims
under this Paragraph 13.b. For the avoidance of doubt, Chioini and Klema shall
have no right to revoke any non-ADEA Claims released under Paragraph

13.a. In the event that either Chioini or Klema elects to revoke the release of
ADEA Claims under this Paragraph 13.b during this seven-day revocation period,
then: (i) the standstill set forth in Paragraph 5 shall be extended with respect
to Chioini and Klema until December 31, 2028; (ii) all stock options held by the
party (i.e., Chioini and/or Klema) who is revoking the release of such ADEA
Claims shall immediately be forfeited and cancelled, retroactive to the
Execution Date; and

(iii) the payments set forth under Paragraph 1.b shall only be required to be
paid for six months from the Execution Date. In the event that Chioni and Klema
do not revoke this Paragraph in writing within seven days from the Execution
Date, this Paragraph will be null and void.

c.           Rockwell Release.  Rockwell, on its behalf and on behalf of the
Rockwell Entities, the Director Defendants, and all their respective successors
and assigns, hereby release, remises, acquits, forever discharges, and covenants
not to sue (as a full settlement and as an accord and satisfaction) Chioini,
Klema, Bagley, and Boyd (and each of their current and former employees,
attorneys (excluding CF), agents, representatives, heirs, beneficiaries,
successors, trustees, executors, and assigns) from any and all Claims,
excluding: (i) any Claims arising from or relating to the obligations in this
Settlement Agreement or the Confidentiality Agreement, and (ii) contribution
claims against Chioini, Klema, Bagley, or Boyd, if any Rockwell Entities are
required to pay any monetary amount to the SEC or any other governmental agency
or as a part of any shareholder  litigation  as  a  result  of
actions  taken  by  Chioini,  Klema,  Bagley,  or Boyd while





11

--------------------------------------------------------------------------------

 

 

 

employed by or representing the Company that is attributed to their conduct.
Notwithstanding the foregoing, nothing in this Agreement is intended to change
or enhance Rockwell’s rights to seek contribution under law or any Settling
Parties’ defenses (including whether the conduct was lawful or within their
authority) to such claims for contribution.

14.       Litigation Dismissal.   Promptly upon execution of this Agreement (and
in any event within five business days), the Settling Parties will cause the
Litigation to be dismissed with prejudice and without cost to any Party.

15.       Representations.   Each of the Settling Parties acknowledges and
represents that such party: (a) has read this Settlement Agreement; (b) clearly
understands this Agreement and each of its terms; (c) fully and unconditionally
consents to the terms of this Agreement; (d) has had the benefit and advice of
legal and other counsel of such party’s own selection; (e) has executed this
Agreement freely, with knowledge, and without duress; (f) is not relying upon
any other representations either written or oral, express or implied, made by
any person or entity; (g) agrees that the consideration received by such
Settling Party has been actual and adequate; (h) is duly authorized and
empowered to act on behalf of and to sign for such Settling Party.

16.       Attorneys’ Fees.         Each of the  Settling
Parties  are  responsible for its own attorneys’ fees related to the Litigation
and the Oakland County Litigation, the negotiation of this Agreement, and all
other matters. Specifically, Bagley and Boyd further agree that: (i) the Company
has no obligation to pay CF for any costs incurred in any matter between the
Settling Parties, including the Litigation and the Oakland County Litigation;
(ii) they will cause CF to withdraw and not to file any future motion seeking
fees from the Company on their behalf and to vacate the Order, dated June 14,
2018, in the Oakland County Litigation relating to the Company’s obligation to
pay certain facilitation fees. In addition, Bagley and Boyd agree to





12

--------------------------------------------------------------------------------

 

 

 

indemnify the Company for any claim for attorneys’ fees or costs sought from the
Company by Dickinson Wright PLLC. Notwithstanding the foregoing, the Settling
Parties have no obligation to indemnify the Company or pay attorneys’ fees or
any costs for any such fees or costs that have been paid or are paid by
Rockwell’s insurer.

17.       Arbitration.   All disputes arising from or related to this Agreement
(which, for purposes of clarity, shall not include disputes arising from or
related to unlawful activities taken after the Execution Date that are not
prescribed by this Agreement) shall be submitted to final and binding
arbitration before Retired Judge Gerald Rosen, or, if he is not available, to a
single neutral arbitrator mutually selected by the parties pursuant to the
American Arbitration Association Commercial Arbitration Rules. The decision of
the arbitrator shall be made in a written opinion containing both findings of
fact and conclusions of law as to the entire claim. To the extent that the
arbitrator determines that a party has prevailed over another party in the
arbitration, the arbitrator shall award the prevailing party its attorneys’ fees
and costs relating to the arbitration. The arbitrator’s award must comply with
all applicable federal and state laws and applicable remedies under those laws.
The decision of the arbitrator shall be final and binding upon the parties and
shall only be subject to judicial review in accordance with federal law.
Judgment may be entered upon the arbitrator’s award and may be enforced in any
court of competent jurisdiction.

18.       Governing Law.     This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Michigan.

19.       Waiver of Inconsistent Provisions of Law.   To the fullest extent
permitted by applicable law, each Party waives any provision of law that renders
any provision of this Agreement invalid, illegal, or unenforceable in any
respect.  Upon any determination that any term





13

--------------------------------------------------------------------------------

 

 

 

or other provision is invalid, illegal, or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
applicable law. If any provision of this Agreement is or may be held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless survive and continue in full force and effect
without being impaired or invalidated in any way.

20.       Facsimile and Electronic Signatures.    This Agreement and any
amendments thereto, to the extent signed and delivered by means of a facsimile
machine or electronic scan (including in the font of an Adobe Acrobat PDF file
font), shall be treated as an original agreement and as having the same binding
legal effect as if it were the original.

21.       Construction.  None of the Parties shall be considered to be the
drafter of this Agreement, or any provision in it, for the purpose of any
statute, case law or rule of construction or interpretation that would or might
cause any provision to be construed against the drafter. References to or use of
a singular noun or pronoun in this Agreement shall include the plural, unless
the context implies otherwise.    References to or use of a gender-linked
pronoun (e.g., “his”) is intended to refer to and embody the corresponding
gender-linked pronoun (e.g., “hers”).

22.       Entire Agreement.  This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes and
cancels all previous agreements, negotiations, and commitments in writings
between the Parties with respect to the subject matter hereof.

23.       Headings; References.  The headings used in this Agreement are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. Any reference to
an Appendix shall be deemed to refer to   the





14

--------------------------------------------------------------------------------

 

 

 

applicable Appendix attached hereto. The words “include” and “including” and
words of similar import when used in this Agreement or any Exhibit hereto are
not limiting and shall be construed to be followed by the words “but not limited
to,” whether or not they are in fact followed by such words. References herein
to instruments or documents being submitted “by” any person include (whether or
not so specified) submission of the same on behalf of such person by his counsel
whether or not so specified, provided that if any particular instrument or
document is required herein to be executed by a particular person, it must
(unless otherwise expressly specified herein) be so executed by such person.

24.       No Third-Party Beneficiaries; Assignment.  No provision of this
Agreement is  intended to create any third-party beneficiary to this Agreement.
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors, heirs, and permitted assigns.

25.       Amendments; No Implied Waiver.   This Agreement may only be amended by
an instrument signed by the Settling Parties. Except where a specific period for
action or inaction is provided herein, no failure or delay by a Settling Party
to exercise any right, power, or privilege hereunder shall operate as a waiver
thereof; nor shall any waiver by a Settling Party of any such right, power, or
privilege, or any single or partial exercise of any such right, power, or
privilege, preclude any other or further exercise thereof or the exercise of any
other right, power, or privilege; nor shall any waiver by a Settling Party, on
any particular occasion or in any particular instance, of any particular right,
power, or privilege operate as a waiver of such right, power, or privilege on
any other occasion or in any other instance.

26.       Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which shall together
constitute one and the same instrument. It shall not be necessary for any
counterpart to bear the signature of all Parties hereto.





15

--------------------------------------------------------------------------------

 

 

 

The undersigned have caused this Settlement Agreement to be executed as of the
day and year first above written.

ROBERT CHIOINI

    

THOMAS KLEMA

 

 

 

/s/ Robert Chioini

 

/s/ Thomas Klema

By: Robert Chioini

 

By: Thomas Klema

 

 

 

 

 

 

PATRICK BAGLEY

 

RONALD BOYD

 

 

 

/s/ Patrick Bagley

 

/s/ Ronald Boyd

By: Patrick Bagley

 

By: Ronald Boyd

 

 

 

 

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

 

/s/ Benjamin Wolin

 

 

By: Benjamin Wolin

 

 

Its: Chairman

 

 

 

 

 

 

 

 

BENJAMIN WOLIN

 

JOHN COOPER

(ONLY AS TO PARAGRAPHS 5, 12, and 17)

 

(ONLY AS TO PARAGRAPHS 5, 12, and 17)

 

 

 

/s/ Benjamin Wolin

 

/s/ John Cooper

By: Benjamin Wolin

 

By: John Cooper

 

 

 

 

 

 

LISA COLLERAN

 

ROBIN H. SMITH

(ONLY AS TO PARAGRAPHS 5, 12, and 17)

 

(ONLY AS TO PARAGRAPHS 5, 12, and 17)

 

 

 

/s/ Lisa Colleran

 

/s/ Robin H. Smith

By: Lisa Colleran

 

By: Robin H. Smith

 

 

 

 





16

--------------------------------------------------------------------------------

 

 

 

MARK RAVICH

 

 

(ONLY AS TO PARAGRAPHS 5, 12, and 17)

 

 

 

 

 

/s/ Mark Ravich

 

 

By: Mark Ravich

 

 

 

17

--------------------------------------------------------------------------------